DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
This Office action is responsive to an amendment filed October 12, 2022. Claims 1-2, 4-5, 7-16 & 18-27 are pending. Claims 3, 6 & 17 have been canceled. Claims 1, 9 & 14 have been amended. 
Claim Objections
The objections are withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-16 & 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2016/0278747) (“Chin 747” hereinafter) in view of Schluter et al. (US 4,467,816) (“Schluter” hereinafter) further in view of Chin (US 2011/0172584).
In regards to claim 1, Chin 747 discloses a system for cell collection within a vessel, the system comprising: 
a cannula (10, 10a, 10b, 10c) having a pathway extending between a first end and a second end of the cannula (10, 10a, 10b, 10c); 
a balloon (14, 14a, 14b, 14c) situated within the cannula (10, 10a, 10b, 10c) and coupled at an opposing end to the second end of the cannula (10, 10a, 10b, 10c) to permit eversion of the balloon (14, 14a, 14b, 14c); and

    PNG
    media_image1.png
    214
    325
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    313
    364
    media_image2.png
    Greyscale

a sleeve (12, 17, 29, 29A) situated within the balloon (14, 14a, 14b, 14c) and being attached at one end adjacent to the second end of the cannula (10, 10a, 10b, 10c), such that (i) when the balloon (14, 14a, 14b, 14c) is completely everted from the cannula (10, 10a, 10b, 10c), the sleeve (12, 17, 29, 29A) is positioned over a portion of and when the cannula (10, 10a, 10b, 10c) is withdrawn from the vessel, the sleeve (12, 17, 29, 29A) moves and is withdrawn with the cannula (10, 10a, 10b, 10c)  (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0062-0067 & 0082).  
Chin 747 discloses a system, as described above, that fails to explicitly teach a system comprising an elongated member situated longitudinally within the pathway of the cannula, and having a distal end with the inverted balloon situated within the cannula and being coupled at one end to the distal end of the elongated member and coupled at an opposing end of the second end of the cannula to permit eversion of the balloon when the elongated member is advanced.
However, Schluter teaches that it is known to provide a system comprising an elongated member 13 situated longitudinally within the pathway of the cannula 12, and having a distal end with the inverted balloon 11 situated within the cannula 12 and being coupled at one end to the distal end of the elongated member 13 and coupled at an opposing end of the second end of the cannula 12 to permit eversion of the balloon 11 when the elongated member 13 is advanced (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Chin 747 comprising an elongated member situated longitudinally within the pathway of the cannula, and having a distal end with the inverted balloon situated within the cannula and being coupled at one end to the distal end of the elongated member and coupled at an opposing end of the second end of the cannula to permit eversion of the balloon when the elongated member is advanced as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin 747) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Chin 747 as modified by Schluter discloses the system, as described above, that fails to explicitly teach a system such that when the balloon is completely everted from the cannula, the sleeve is positioned over a distal end portion of the balloon.
However, Chin teaches that it is known to provide a system such that when the balloon (120, 120’, 120”, 220’) is completely everted from the cannula, the sleeve (130, 130’, 130”, 230’) is positioned over a distal end portion of the balloon (see at least abstract and figs. 1A, 3A-B, 5B & 6-8 and par 0055 & 0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Chin 747 as modified by Schluter such that when the balloon is completely everted from the cannula, the sleeve is positioned over a distal end portion of the balloon as taught by Chin in order to provide a sheath of a suitable size that may extend and deploy over a suitable portion of the balloon to protect tissue samples that are resident on the balloon surface (see at least par 0082 of Chin 747). Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the relative sizes of sleeve and balloon of Chin 747 such that when the balloon is completely everted from the cannula, the sleeve is everted and positioned over a distal end portion of the balloon as applicant appears to have placed no criticality on the claimed relative sizes (see par 0023 of the instant disclosure indicating that the balloon “may” vary depending on a variety of characteristics and may vary depending on the length of the sleeve) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regards to claim 2, Chin 747 discloses the system of claim 1, that fails to explicitly teach a system wherein the elongated member includes a conduit having a longitudinal axis to permit a device to extend longitudinally.  However, Schluter teaches that it is known to provide a system wherein the elongated member 13 includes a conduit having a longitudinal axis to permit a device to extend longitudinally (see at least figs. 3(a)-3(b); col. 3, lines 65-68; col. 4, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Chin 747 wherein the elongated member includes a conduit having a longitudinal axis to permit a device to extend longitudinally as taught by Schluter since such a modification would amount to applying a known technique (i.e. as taught by Schluter) to a known device (i.e. as taught by Chin 747) ready for improvement to achieve a predictable result such as using the elongated member to simultaneously introduce the substance inflating the inverted balloon (see col. 3, lines 65-68 of Schluter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Chin 747 discloses the system of claim 1, wherein the sleeve (12, 17, 29, 29A) is configured to evert from the second end of the cannula (10, 10a, 10b, 10c) upon pressurization of the balloon (14, 14a, 14b, 14c) (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0063-0064).  
In regards to claim 5, Chin 747 discloses the system of claim 1, wherein the sleeve (12, 17, 29, 29A) is sufficiently longer than the balloon (14, 14a, 14b, 14c) such that the sleeve (12, 17, 29, 29A) is partially everted from the cannula (10, 10a, 10b, 10c) when the balloon (14, 14a, 14b, 14c) is fully everted from the cannula (10, 10a, 10b, 10c) (see at least figs. 6A-B).  
In regards to claim 7, Chin 747 discloses the system of claim 1, wherein a surface on a second portion of the sleeve (12, 17, 29, 29A) includes at least one of a textured surface 15 (see at least figs. 5A-B & 6A-C and par 0064).  
In regards to claim 8, Chin 747 discloses the system of claim 1, wherein the cannula (10, 10a, 10b, 10c) is sufficiently flexible to be advanced through a vessel in a body (i.e., by virtue of being a catheter, see at least par 0062).  
In regards to claim 9, Chin 747 discloses the system of claim 1, wherein the balloon (14, 14a, 14b, 14c) has a diameter sufficiently large to press the sleeve (12, 17, 29, 29A) against the inner walls of a body structure for cell collection (see at least par 0062-0067).  
In regards to claim 10, Chin 747 discloses the system of claim 1, that fails to disclose the system further comprising a fluid tight seal configured to provide frictional force between the cannula and the elongated member. However, Schluter teaches that it is known to provide a system further comprising a fluid tight seal (19, 22) configured to provide frictional force between the cannula 12 and the elongated member 13 (see at least figs. 2 & 3a). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Chin 747 further comprising a fluid tight seal configured to provide frictional force between the cannula and the elongated member as taught by Schluter since such a modification would amount to applying a known technique (i.e. as taught by Schluter) to a known device (i.e. as taught by Chin 747) ready for improvement to achieve a predictable result such as preventing the gas or the liquid used to inflate the inverted balloon from escaping (see col. 3, lines 55-57 and col. 4, lines 4-6 of Schluter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Chin 747 discloses the system of claim 1, further comprising an inflation port 13 in fluid communication with the pathway of the cannula (10, 10a, 10b, 10c) and the balloon (14, 14a, 14b, 14c) (see at least par 0063).  
In regards to claim 12, Chin 747 discloses the system of claim 1, that fails to explicitly teach a system wherein the elongated member is configured to move longitudinally within the pathway of the cannula. However, Schluter teaches that it is known to provide a system wherein the elongated member 13 is configured to move longitudinally within the pathway of the cannula 12 (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Chin 747 wherein the elongated member is configured to move longitudinally within the pathway of the cannula as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin 747) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Chin 747 discloses the system of claim 1, further comprising a sheath 20 axially located about an exterior surface of the cannula (10, 10a, 10b, 10c) (see at least fig. 3 and par 0062-0063).  
In regards to claim 14, Chin 747 discloses a method for cell collection within a vessel, the method comprising: 
placing a cannula (10, 10a, 10b, 10c) within the vessel within a body, the cannula (10, 10a, 10b, 10c) comprising: 
a pathway extending between a first end and a second end of the cannula (10, 10a, 10b, 10c); 
a balloon (14, 14a, 14b, 14c) situated within the cannula (10, 10a, 10b, 10c) and coupled at an opposing end of the second end of 26BOS 48722205v1Atty. Docket No.: 148891-011000/USElectronically Filed: December 28, 2018the cannula (10, 10a, 10b, 10c); and 
a sleeve (12, 17, 29, 29A) situated within the balloon (14, 14a, 14b, 14c) and being attached at one end adjacent to the second end of the cannula (10, 10a, 10b, 10c), such that upon eversion of the balloon (14, 14a, 14b, 14c) from the cannula (10, 10a, 10b, 10c), the sleeve (12, 17, 29, 29A) is also everted; 
everting the balloon (14, 14a, 14b, 14c) from within the cannula (10, 10a, 10b, 10c) to evert the sleeve (12, 17, 29, 29A) out the second end of the cannula (10, 10a, 10b, 10c)  such that when the balloon (14, 14a, 14b, 14c) is completely everted from the cannula, the sleeve (12, 17, 29, 29A) is everted and positioned over a portion of the balloon (14, 14a, 14b, 14c); and,
allowing a fully everted balloon (14, 14a, 14b, 14c) to apply pressure to the sleeve (12, 17, 29, 29A) against the vessel such that the sleeve (12, 17, 29, 29A) collects sample cells on the surface of the sleeve (12, 17, 29, 29A) (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0062-0067); and 
withdrawing the cannula, including the sleeve, from within the vessel within the body (see at least par 0058 & 0082).  
Chin 747 discloses a method, as described above, that fails to explicitly teach a method comprising an elongated member situated longitudinally within the pathway of the cannula, and having a distal end with the inverted balloon being coupled at one end of the distal end of the elongated member.
However, Schluter teaches that it is known to provide a method comprising an elongated member 13 situated longitudinally within the pathway of the cannula 12, and having a distal end with the inverted balloon 11 being coupled at one end of the distal end of the elongated member 13 (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Chin 747 comprising an elongated member situated longitudinally within the pathway of the cannula, and having a distal end with the inverted balloon being coupled at one end of the distal end of the elongated member as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e., as taught by Chin 747) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Chin 747 as modified by Schluter discloses a method, as described above, that fails to explicitly teach a method such that when the balloon is completely everted from the cannula, the sleeve is everted and positioned over a distal end portion of the balloon.
However, Chin teaches that it is known to provide a method such that when the balloon (120, 120’, 120”, 220’) is completely everted from the cannula, the sleeve (130, 130’, 130”, 230’) is positioned over a distal end portion of the balloon (see at least abstract and figs. 1A, 3A-B, 5B & 6-8 and par 0055 & 0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Chin 747 as modified by Schluter such that when the balloon is completely everted from the cannula, the sleeve is positioned over a distal end portion of the balloon as taught by Chin in order to provide a sheath of a suitable size that may extend and deploy over a suitable portion of the balloon to protect tissue samples that are resident on the balloon surface (see at least par 0082 of Chin 747). Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the relative sizes of sleeve and balloon of Chin 747 such that when the balloon is completely everted from the cannula, the sleeve is everted and positioned over a distal end portion of the balloon as applicant appears to have placed no criticality on the claimed relative sizes (see par 0023 of the instant disclosure indicating that the balloon “may” vary depending on a variety of characteristics and may vary depending on the length of the sleeve) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regards to claim 15, Chin 747 discloses the method of claim 13, further comprising pressurizing the balloon (14, 14a, 14b, 14c) by inputting fluid into the pathway (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0063-0064).  
In regards to claim 16, Chin 747 discloses the method of claim 14, that fails to explicitly teach a method further comprising everting the pressurized balloon by pushing the elongated member longitudinally toward the second end of the cannula.  However, Schluter teaches that it is known to provide a method further comprising everting the pressurized balloon 11 by pushing the elongated member 13 longitudinally toward the second end of the cannula 12 (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Chin 747 comprising everting the pressurized balloon by pushing the elongated member longitudinally toward the second end of the cannula as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin 747) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Chin 747 discloses the method of claim 16, wherein the sleeve (12, 17, 29, 29A) is partially everted from the pathway of the cannula (10, 10a, 10b, 10c) (see at least figs. 5A-B & 6A-B).  
In regards to claim 19, Chin 747 discloses the method of claim 17, further comprising reinverting the sleeve (12, 17, 29, 29A) within the pathway of the cannula (10, 10a, 10b, 10c) (see at least par 0062-0067).  
In regards to claim 20, Chin 747 discloses the method of claim 16, wherein the sleeve (12, 17, 29, 29A) is fully everted from the pathway of the cannula (10, 10a, 10b, 10c) (see at least figs. 5A-B & 6A-B).  
In regards to claim 21, Chin 747 discloses the method of claim 19, further comprising depressurizing the balloon (14, 14a, 14b, 14c) and positioning a sheath 20 over the sleeve (12, 17, 29, 29A) (see at least fig. 3 and par 0062-0063).
In regards to claim 22, Chin 747 discloses the system of claim 1, wherein the balloon (14, 14a, 14b, 14c) is in fluid communication with the pathway and configured to receive pressurizing fluid from the pathway for eversion out from the second end24BOS 48722205v1Atty. Docket No.: 148891-011000/US Electronically Filed: December 28, 2018of the cannula (10, 10a, 10b, 10c) (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0063-0064).  
In regards to claim 23, Chin 747 discloses the system of claim 9, wherein when everted, the balloon (14, 14a, 14b, 14c) has a diameter less than a diameter of at least a portion of the sleeve (12, 17, 29, 29A) (see at least figs. 5A-B & 6A-B).  
In regards to claim 24, Chin 747 discloses the system of claim 1, wherein the balloon (14, 14a, 14b, 14c) does selectively not extend distally beyond the sleeve (12, 17, 29, 29A) when everted (i.e., see top drawing of fig. 6C) (see at least par 0017 and figs. 6A-C).  
In regards to claim 25, Chin 747 discloses the method of claim 14 wherein the cannula further comprises a sheath 20, and wherein the method further comprises sliding the sheath 20 in a distal direction and covering the sleeve 20 after cells have been collected (see at least fig. 3 and par 0062-0063).  
In regards to claim 26, Chin 747 discloses the method of claim 14, wherein the balloon (14, 14a, 14b, 14c) has a diameter sufficiently large to press the sleeve (12, 17, 29, 29A) against the inner walls of a body structure for cell collection (see at least figs. 5A-B & 6A-B and par 0064-0065).  
In regards to claim 27, Chin 747 discloses the method of claim 26, wherein when everted, the balloon (14, 14a, 14b, 14c) has a diameter less than a diameter of at least a portion of the sleeve (12, 17, 29, 29A) (see at least figs. 5A-B & 6A-B and par 0064-0065).
Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. Applicant contends that “the alleged sleeve 130, 130', 130", 230' of Chin '584 is implanted into a patient and is not withdrawn from the patient as part of the canula.” The Office respectfully traverses. First, the Office notes that Claim 1 pertains to a device claim and the above asserted limitations is an intended use limitation rather than a feature of the device itself. Notwithstanding, the Office notes that Chin 747 clearly teaches such a step, at least at par 0082 thereof. Therefore, the Applicant’s argument fails to address the combination as a whole. 
In view of the foregoing, the rejections over at least Chin 747 and Schluter are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791